DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 8 both recites the limitation "the outer circumference end of the rotor" in lines 3-4 of both claims.  There is insufficient antecedent basis for this limitation in the claim.
It is interpreted as an outer circumference end of the rotor and interpreted from the Figures and in the specification such as in [0067] and [0069].
Claim 8 recites the limitation "the center axis" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
It is noted that “a center axis of the rotor” is taught in a separate sibling dependent claim 5 (as both claims 5 and 8 depend from parent claim 1).  As such, there is a lack of antecedent basis issue arising from this term for claim 8.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, and 4-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 10 of copending Application No. 17/004,307 in view of Carrera Varela (US 2014/0157660) and JP2010-000752A. 
In regards to claim 1: Claim 9 and 10 of the copending application teaches of the drive with rotor with groove, heater, the facing surface and communication hole.
	Claim 1 does not teach of the inclined surfaces and of the elastic member and of the inclined surface.
Here, as seen in Carrera of Figs. 1 and 2, the rotor 9 (screw) having and end portion 5 that connects to a connection unit 3 (drive shaft) which in turn is connected to the drive 1 (see motor 1 and geared motor 2).  Between the rotor and the connection unit is an elastic member 4 (elastic coupling), see [0046].  The elastic member being disposed between the rotor and the connection unit.
	Thereby, it would have been obvious for one of ordinary skill in the art to modify the rotor of the copending application with the elastic member and connection unit of Carrera as a known configuration in connecting and driving the rotor, particularly within a plasticizing device (or extruder device), as this is combining prior art elements according to known methods to yield predictable results.
Regarding the groove formed surface that is inclined from the rotation shaft in a radial direction, and of the facing unit having an inclined surface in the radial direction.
In regards to the grooved formed surface that is inclined from the rotation shaft, as seen in JP2010-000752, there are inclined surfaces, see Fig. 4, particularly see the grooved formed surface 35 that complements to the facing inclined surface of the device 22 from the rotation shaft in a radial direction.  The inclination as seen in the JP reference can be modified depending on the desired material flow through the rotor and thus can be modified in accordance to structure of Stubenruss for the flow of the plastics to the nozzle.
	It would have been obvious for one of ordinary skill in the art to modify the surfaces of copending application with an inclined surface including the groove forming surface as taught by JP2010-000752 particularly in relation to the radial direction from the material flow as this is combining prior art elements according to known methods to yield predictable results.

In regards to claims 2, and 4-8 (all the claims being dependent upon claim 1), concerning the elastic member in relation to the rotor, the claimed invention do not provide additional distinctions to the structural features that would distinguish from the teachings of Stubenruss in view of Carrera Varela.  More specifically, of Carrera Vaerla, the elastic member is in relation to the rotor (or screw), see Figs 1 and 2, the structure encompasses the claimed features with the arrangement of the elastic member 4 to the end of the rotor.
 	In regards to claim 2, wherein at least a part of the elastic member is disposed at a position closer to the outer circumference end of the rotor than to a center thereof.  Elastic member of Carrera can surrounds both the outer portion and along the center at the end of the rotor.
	In regards to claim 4, wherein the elastic member is disposed along an outer circumference of the rotor.  Elastic member of Carrera an also be seen as disposed on the outer circumference at the end.
	In regards to claim 5, wherein the elastic member is an annular member surrounding a center axis of the rotor.  Elastic member of Carrera can surrounds both the outer portion and along the center axis at the end of the rotor.
	In regards to claim 6, wherein the connection unit has, on a surface facing the rotor, a connection unit side recess portion which accommodates the elastic member and to which the elastic member is fixed.  As seen in Carrera that surrounds both the outer portion and along the center at the end of the rotor and includes recesses at the end of the rotor and connection unit that form with the elastic member, and the recesses is considered for fixing the elastic member.
In regards to claim 7, wherein the rotor has a rotor side recess portion which accommodates the elastic member and to which the elastic member is fixed.  As seen in Carrera that surrounds both the outer portion and along the center at the end of the rotor and includes recesses at the end of the rotor and connection unit that form with the elastic member, and the recesses is considered for fixing the elastic member.
In regards to claim 8 (dependent upon claim 1), wherein distance between the groove-formed surface and the facing surface decreases from the outer circumference end of the rotor toward the center axis.  The features of the groove formed surface and the facing surface can be seen in the JP reference with the respective sides towards the center axis being closer due to the facing surface side being inclined, see Figs. 5 and 8.
This is a provisional nonstatutory double patenting rejection.

Claims 3 is  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9 and 10 of copending Application No. 17/004,307 in view of Carrera Varela (US 2014/0157660) and JP2010-000752A. 
In regards to claim 3: Claim 9 of the copending application in view of Carrera and the JP reference is taught above, the features do not specifically claim of the modeling base which is the claimed molding stage and the ejection unit.  
In this regards, Conrad teaches of a thrust bearing 1050, the thrust bearing having a recess portion that accommodates for the shaped portion of the end of the rotor (viewed as the protrusion), see screw mounting member 1044, and further between the features are the elastic member 1052.  The fitting of the elastic member in relation to the protrusion and recess portion can be incorporated into the Stubenruss in view of Carrera and the JP reference as an alternate configuration in connection between the shaft of the rotor to the connection unit and drive motor.
	Here, the arrangement and features can be incorporated into claim of the copending application in view of Carrera and the JP reference in regards to the connection for the rotor/screw to the drive motor.  The Conrad reference being relevant as it also pertains to a plasticizing method, in regards to an extruder with screw.  Thereby, it would have been obvious for one of ordinary skill in the art to modify the arrangement of the connection unit, rotor and elastic member of the claim of the copending application in view of Carrera and the JP reference with the arrangement taught by Conrad as a known alternate configuration in arrangement of the elements of the rotor to the drive motor.

Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of copending Application No. 17/004,307 in view of Carrera Varela (US 2014/0157660), JP2010-000752A, and Kim (US 2016/0200024).
In regards to claim 9: Claim 9 of the copending application in view of Carrera and the JP reference is taught above, the features do not specifically claim of the modeling base which is the claimed molding stage and the ejection unit.  
However, Kim teaches of the use of a plasticizer via extrusion system in an additive manufacturing system, see claim 27 that includes the use of a build platform (or modeling base) and control system (or ejection unit).
It would have been obvious for one of ordinary skill in the art to modify the system of the claimed invention of the copending application in view of Carrera and the .
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, and 4-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/520,444 in view of Carrera Varela (US 2014/0157660) and JP2010-000752A.
In regards to Claim 1: Claim 1 of the copending application teaches of the rotor with groove, heater, the facing surface and communication hole.
Claim 1 does not teach of the motor, inclined surfaces and of the elastic member with the connection unit.
See teachings by Carrera and the JP reference as noted above in the rejection by the copending application 17/004,307.  The Carrera reference further teaching of the motor to drive the rotor.
it would have been obvious for one of ordinary skill in the art to modify the rotor of the copending application with the elastic member, connection unit, and drive motor of Carrera as a known configuration in connecting and driving the rotor, particularly within a plasticizing device (or extruder device), with an inclined surface including the groove forming surface as taught by JP2010-000752 particularly in relation to the radial direction from the material flow as this is combining prior art elements according to known methods to yield predictable results.
See teachings for claims 2, and 4-8 as taught above by the Carrera and JP reference.


Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/520,444 in view of Carrera Varela, JP2010-000752A and Conrad.
See teachings for claim 3 in the obviousness double patenting rejection as similarly taught above for application 17/004,307.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, and 4-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 7 of copending Application No. 16/583,345 in view of Carrera Varela (US 2014/0157660) and JP2010-000752A
In regards to Claim 1: Claims 1 of the copending application teaches of the driving motor, rotor with groove, heater, the facing surface (barrel that is opposite the groove formed surface and material is supplied between the groove and barrel to plasticize) and communication hole.
Claim 1 does not teach of the inclined surfaces and of the elastic member with the connection unit.
See teachings by Carrera and the JP reference as noted above in the rejection by the copending application 17/004,307.  The Carrera reference further teaching of the motor to drive the rotor.

See teachings for claims 2, and 4-8 as taught above by the Carrera and JP reference.
This is a provisional nonstatutory double patenting rejection.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, and 7 of copending Application No. 16/583,345 in view of Carrera Varela, JP2010-000752A, and Conrad.
See teachings for claim 3 in the obviousness double patenting rejection as similarly taught above for application 17/004,307.
	This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, and 4-8 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 6 of copending Application No. 16/675,299 in view of Carrera Varela (US 2014/0157660) and JP2010-000752A. 

Claim 1 does not teach of the inclined surfaces and of the elastic member with the connection unit.  See teachings by Carrera and the JP reference as noted above in the rejection by the copending application 17/004,307.  The Carrera reference further teaching of the motor to drive the rotor.  
 It would have been obvious for one of ordinary skill in the art to modify the rotor of the copending application with the elastic member, connection unit, and drive motor of Carrera as a known configuration in connecting and driving the rotor, particularly within a plasticizing device (or extruder device), with an inclined surface including the groove forming surface as taught by JP2010-000752 particularly in relation to the radial direction from the material flow as this is combining prior art elements according to known methods to yield predictable results.  
See teachings for claims 2, and 4-8 as taught above by the Carrera and JP reference.  
This is a provisional nonstatutory double patenting rejection.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3 and 6 of copending Application No. 16/675,299 in view of Carrera Varela, JP2010-00752A, and Conrad.
See teachings for claim 3 in the obviousness double patenting rejection as similarly taught above for application 17/004,307.


Claim 9 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/675,299  in view of Carrera Varela (US 2014/0157660), JP2010-000752A, and Kim (US 2016/0200024).
In regards to claim 9: Claim 6 of the copending application teaches the claimed invention as set forth above, and further teaches of the control portion that corresponds to the claimed ejection unit.
The claims of the copending application do not specifically teach of the molding base.
However, Kim teaches of the use of a plasticizer via extrusion system in an additive manufacturing system, see claim 27 that includes the use of a build platform (or modeling base).
It would have been obvious for one of ordinary skill in the art to modify the system of the claimed invention of the copending application in view of Carrera and the JP reference with the build platform and ejection unit as taught by Kim in order to ensure control of the material in forming a 3D product.
This is a provisional nonstatutory double patenting rejection.

Claims 1, 2, and 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 of U.S. Patent No. 11,000,995 in view of Carrera Varela (US 2014/0157660) and JP2010-000752A.

Claim 1 does not teach of the motor, inclined surfaces and of the elastic member with the connection unit.
See teachings by Carrera and the JP reference as noted above in the rejection by the copending application 17/004,307.  The Carrera reference further teaching of the motor to drive the rotor.
it would have been obvious for one of ordinary skill in the art to modify the rotor of the patent with the elastic member, connection unit, and drive motor of Carrera as a known configuration in connecting and driving the rotor, particularly within a plasticizing device (or extruder device), with an inclined surface including the groove forming surface as taught by JP2010-000752 particularly in relation to the radial direction from the material flow as this is combining prior art elements according to known methods to yield predictable results.
See teachings for claims 2, and 4-8 as taught above by the Carrera and JP reference.
	In regards to claim 9: Claim 7 teaches of the modeling base which is the claimed molding stage.  Further, the teaching of claim 7 includes the nozzle which would correspond to the claimed ejection unit.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,000,995 in view of Carrera Varela, JP2010-00752A, and Conrad.
.

Claims 1, 2, and 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,946,587 in view of Carrera Varela (US 2014/0157660) and JP2010-000752A
In regards to claim 1: Claim 1 of the copending application teaches of the motor, the rotor with groove, the facing surface and communication hole.
Claim 1 does not teach of the heater, inclined surfaces and of the elastic member with the connection unit.
See teachings by Carrera and the JP reference as noted above in the rejection by the copending application 17/004,307.  The JP reference further teaching of the heater, see page 6.
It would have been obvious for one of ordinary skill in the art to modify the rotor of the patent with the elastic member and connection unit of Carrera as a known configuration in connecting and driving the rotor, particularly within a plasticizing device (or extruder device), with an inclined surface including the groove forming surface and heater to soften the plastic as taught by JP2010-000752 particularly in relation to the radial direction from the material flow as this is combining prior art elements according to known methods to yield predictable results.
See teachings for claims 2, and 4-8 as taught above by the Carrera and JP reference.
This is a provisional nonstatutory double patenting rejection.
Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,946,587 in view of Carrera Varela, JP2010-00752A, and Conrad.
See teachings for claim 3 in the obviousness double patenting rejection as similarly taught above for application 17/004,307.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,946,587 in view of Carrera Varela (US 2014/0157660), JP2010-000752A, and Kim (US 2016/0200024).
In regards to claim 9: claim 1 of the patent teaches the features as set forth above and further teaches of the ejection control mechanism that corresponds to the claimed ejection unit.
The claim does not teach of a molding base. 
However, Kim teaches of the use of a plasticizer via extrusion system in an additive manufacturing system, see claim 27 that includes the use of a build platform (or modeling base) and control system (or ejection unit).
It would have been obvious for one of ordinary skill in the art to modify the system of the claimed invention of the patent in view of Carrera and the JP reference with the build platform and ejection unit as taught by Kim in order to ensure control of the material in forming a 3D product.

Claims 1, 2, and 4-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,906,242 in view of Carrera Varela (US 2014/0157660) and JP2010-000752A.
In regards to claim 1: Claim 1 of the patent teaches of the rotor (flat screw) with groove, heater (heating unit), the facing surface (barrel with facing unit) and communication hole.
	The claim does not specifically claim a drive motor (though the patent does claim of the flat screw is configured to rotate), the inclined surfaces and of the elastic member with the connection unit.
See teachings by Carrera and the JP reference as noted above in the rejection by the copending application 17/004,307.  The Carrera reference further teaching of the motor to drive the rotor.
It would have been obvious for one of ordinary skill in the art to modify the rotor of the patent with the elastic member, connection unit, and drive motor of Carrera as a known configuration in connecting and driving the rotor, particularly within a plasticizing device (or extruder device), with an inclined surface including the groove forming surface as taught by JP2010-000752 particularly in relation to the radial direction from the material flow as this is combining prior art elements according to known methods to yield predictable results.
See teachings for claims 2, and 4-8 as taught above by the Carrera and JP reference.
.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,906,242 in view of Carrera Varela, JP2010-00752A, and Conrad.
See teachings for claim 3 in the obviousness double patenting rejection as similarly taught above for application 17/004,307.

Claims 1, 2, and 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of U.S. Patent No. 10,857,731 in view of Carrera Varela (US 2014/0157660) and JP2010-000752A.
In regards to claim 1: Claim 1 of the patent teaches of the drive motor, the rotor (flat screw) with groove, the facing surface (counterface member) and communication hole.
	The claim does not specifically claim a heater, the inclined surfaces and of the elastic member with the connection unit.
See teachings by Carrera and the JP reference as noted above in the rejection by the copending application 17/004,307.  The JP reference further teaching of the heater, see page 6.
It would have been obvious for one of ordinary skill in the art to modify the rotor of the patent with the elastic member and connection unit of Carrera as a known 
See teachings for claims 2-8 as taught above by the Carrera and JP reference.
	In regards to claim 9: Claim 1 teaches of the build plate which is the claimed molding stage.  Further, the teaching of claim 1 includes a nozzle that includes material that is ejected from it to the build plate which would correspond to the claimed ejection unit.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,857,731 in view of Carrera Varela, JP2010-00752A, and Conrad.
See teachings for claim 3 in the obviousness double patenting rejection as similarly taught above for application 17/004,307.

Claims 1, 2, and 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,014,298 in view of Carrera Varela (US 2014/0157660) and JP2010-000752A.
In regards to claim 1: Claim 5 of the patent teaches of the rotor (flat screw) with groove, heater (heating unit), the facing surface (barrel with screw counter surface) and communication hole (see nozzles).

See teachings by Carrera and the JP reference as noted above in the rejection by the copending application 17/004,307.  The Carrera reference further teaching of the motor to drive the rotor.
It would have been obvious for one of ordinary skill in the art to modify the rotor of the patent with the elastic member, connection unit, and drive motor of Carrera as a known configuration in connecting and driving the rotor, particularly within a plasticizing device (or extruder device), with an inclined surface including the groove forming surface as taught by JP2010-000752 particularly in relation to the radial direction from the material flow as this is combining prior art elements according to known methods to yield predictable results.
See teachings for claims 2, and 4-8 as taught above by the Carrera and JP reference.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,014,298 in view of Carrera Varela, JP2010-00752A, and Conrad.
See teachings for claim 3 in the obviousness double patenting rejection as similarly taught above for application 17/004,307.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,014,298 in view of Carrera Varela (US 2014/0157660), JP2010-000752A, and Kim (US 2016/0200024).
In regards to claim 9: claim 5 of the patent teaches the features as set forth above and further teaches of the control section and the valve mechanism that corresponds to the claimed ejection unit.
The claim does not teach of a molding base. 
However, Kim teaches of the use of a plasticizer via extrusion system in an additive manufacturing system, see claim 27 that includes the use of a build platform (or modeling base) and control system (or ejection unit).
It would have been obvious for one of ordinary skill in the art to modify the system of the claimed invention of the patent in view of Carrera and the JP reference with the build platform and ejection unit as taught by Kim in order to ensure control of the material in forming a 3D product.

Claims 1, 2, and 4-8 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,001,001 in view of Carrera Varela (US 2014/0157660) and JP2010-000752A.
In regards to claim 1: Claim 7 of the patent teaches of the rotor (flat screw) with groove, heater (heating unit), the facing surface (barrel with opposed face) and communication hole.

See teachings by Carrera and the JP reference as noted above in the rejection by the copending application 17/004,307.  The Carrera reference further teaching of the motor to drive the rotor.
It would have been obvious for one of ordinary skill in the art to modify the rotor of the copending application with the elastic member, connection unit, and drive motor of Carrera as a known configuration in connecting and driving the rotor, particularly within a plasticizing device (or extruder device), with an inclined surface including the groove forming surface as taught by JP2010-000752 particularly in relation to the radial direction from the material flow as this is combining prior art elements according to known methods to yield predictable results.
See teachings for claims 2, and 4-8 as taught above by the Carrera and JP reference.

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,001,001 in view of Carrera Varela, JP2010-00752A, and Conrad.
See teachings for claim 3 in the obviousness double patenting rejection as similarly taught above for application 17/004,307.


Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,001,001 in view of Carrera Varela (US 2014/0157660), JP2010-000752A, and Kim (US 2016/0200024).
In regards to claim 9: claim 7 of the patent teaches the features as set forth above and further teaches of the controller and flow regulating mechanism that corresponds to the claimed ejection unit.
The claim does not teach of a molding base. 
However, Kim teaches of the use of a plasticizer via extrusion system in an additive manufacturing system, see claim 27 that includes the use of a build platform (or modeling base) and control system (or ejection unit).
It would have been obvious for one of ordinary skill in the art to modify the system of the claimed invention of the patent in view of Carrera and the JP reference with the build platform and ejection unit as taught by Kim in order to ensure control of the material in forming a 3D product.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, and 4-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubenruss (US 20170210069) in view of Carrera Varela (US 2014/0157660) and JP2010-000752A.
In regards to claim 1, Stubenruss teaches of a plasticizing device comprising:
a rotor 12, 112 having:
a rotation shaft 18 (rotation shaft and see also Fig. 5, the rotation shaft acting as coupling from the rotor on to the drive) and a groove-formed surface 10 that includes a groove formed in a rotation direction (see also Figs. 3 and 4);
a facing unit 3 having a facing surface so as to face the groove-formed surface in the radial direction, 

a drive motor 60 (see teaching of a drive in [0021]) generating rotational driving force.
[Stubenruss teaches of 3D printer head with plasticizing portion including rotor 12 (see disc) with flat portion having grooves formed by the spiral conveyor 10, see for example Figs. 1 and 2 (see also Figs. 5 and 11 of other embodiment; Fig. 11 having disc 412 located within a caseing 426).  This is located within a case 26 (heated heating plate) with thermal insulator 54.  Includes a cooling flow 40 that is provided to the screw exterior.  Heating plate 26 is provided to melt the plastic.  See also Figs. 3 and 4 regarding the conveyor 10 of the disc 12.  Figs . 5 and 11 further shows of the material flow 134, 434 from the nozzle 128.  The rotor 12 is connected to drive 60, see also connection member (see coupling 14, drive shaft 18).]

Stubenruss does not specifically teach of: a connection unit fitting to the rotor in a direction along a rotation shaft of the drive motor, connecting the rotation shaft of the drive motor and the rotor to each other, and transmitting the rotational driving force of the drive motor to the rotor; and an elastic member disposed between the rotor and the connection unit.
	Here, as seen in Carrera of Figs. 1 and 2, the rotor 9 (screw) having and end portion 5 that connects to a connection unit 3 (drive shaft) which in turn is connected to the drive 1 (see motor 1 and geared motor 2).  Between the rotor and the connection unit is an elastic member 4 (elastic coupling), see [0046].  The elastic member being disposed between the rotor and the connection unit.
	Thereby, it would have been obvious for one of ordinary skill in the art to modify the rotor of Stubenruss with the elastic member and connection unit of Carrera as a known configuration in connecting and driving the rotor, particularly within a plasticizing device (or extruder device), as this is combining prior art elements according to known methods to yield predictable results.

Regarding the groove formed surface that is inclined from the rotation shaft in a radial direction, and of the facing unit having an inclined surface in the radial direction.
In regards to the grooved formed surface that is inclined from the rotation shaft, as seen in JP2010-000752, there are inclined surfaces, see Fig. 4, particularly see the grooved formed surface 35 that complements to the facing inclined surface of the device 22 from the rotation shaft in a radial direction.  The inclination as seen in the JP reference can be modified depending on the desired material flow through the rotor and thus can be modified in accordance to structure of Stubenruss for the flow of the plastics to the nozzle.
	It would have been obvious for one of ordinary skill in the art to modify the surfaces of Stubenruss with an inclined surface including the groove forming surface as taught by JP2010-000752 particularly in relation to the radial direction from the material flow as this is combining prior art elements according to known methods to yield predictable results.

In regards to claims 2, and 4-7 (all the claims being dependent upon claim 1), concerning the elastic member in relation to the rotor, the claimed invention do not provide additional distinctions to the structural features that would distinguish from the teachings of Stubenruss in view of Carrera Varela.  More specifically, of Carrera Vaerla, the elastic member is in relation to the rotor (or screw), see Figs 1 and 2, the structure encompasses the claimed features with the arrangement of the elastic member 4 to the end of the rotor.
 	In regards to claim 2, wherein at least a part of the elastic member is disposed at a position closer to the outer circumference end of the rotor than to a center thereof.  Elastic member of Carrera can surrounds both the outer portion and along the center at the end of the rotor.
	In regards to claim 4, wherein the elastic member is disposed along an outer circumference of the rotor.  Elastic member of Carrera an also be seen as disposed on the outer circumference at the end.
	In regards to claim 5, wherein the elastic member is an annular member surrounding a center axis of the rotor.  Elastic member of Carrera can surrounds both the outer portion and along the center axis at the end of the rotor.
	In regards to claim 6, wherein the connection unit has, on a surface facing the rotor, a connection unit side recess portion which accommodates the elastic member and to which the elastic member is fixed.  As seen in Carrera that surrounds both the outer portion and along the center at the end of the rotor and includes recesses at the end of the rotor and connection unit that form with the elastic member, and the recesses is considered for fixing the elastic member.
In regards to claim 7, wherein the rotor has a rotor side recess portion which accommodates the elastic member and to which the elastic member is fixed.  As seen in Carrera that surrounds both the outer portion and along the center at the end of the rotor and includes recesses at the end of the rotor and connection unit that form with the elastic member, and the recesses is considered for fixing the elastic member.
In regards to claim 8 (dependent upon claim 1), wherein distance between the groove-formed surface and the facing surface decreases from the outer circumference end of the rotor toward the center axis.  The features of the groove formed surface and the facing surface can be seen in the JP reference with the respective sides towards the center axis being closer due to the facing surface side being inclined, see Figs. 5 and 8.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubenruss in view of Carrera and the JP reference as applied to claim 1 above, and further in view of Conrad (US 2020/0114543).
In regards to claim 3 (dependent upon claim 1), wherein one of the connection unit and the rotor has a fitting protrusion portion projecting in a direction along the rotation shaft of the drive motor, the other of the connection unit and the rotor has a fitting recess portion into which the fitting protrusion portion is inserted in the direction along the rotation shaft of the drive motor, and the elastic member is disposed inside the fitting recess portion.
	Stubenruss fails to teach of the arrangement of the protrusion portion of the rotor or connection unit, and a recess for the fitting protrusion portion is inserted and the elastic member disposed inside of the fitting recess portion.  In this regards, Conrad teaches of a thrust bearing 1050, the thrust bearing having a recess portion that accommodates for the shaped portion of the end of the rotor (viewed as the protrusion), see screw mounting member 1044, and further between the features are the elastic member 1052.  The fitting of the elastic member in relation to the protrusion and recess portion can be incorporated into the Stubenruss in view of Carrera and the JP reference as an alternate configuration in connection between the shaft of the rotor to the connection unit and drive motor.
	Here, the arrangement and features can be incorporated into the Stubenruss in view of Carrera and the JP reference in regards to the connection for the rotor/screw to the drive motor.  The Conrad reference being relevant as it also pertains to a plasticizing method, in regards to an extruder with screw.  Thereby, it would have been obvious for one of ordinary skill in the art to modify the arrangement of the connection unit, rotor and elastic member of Stubenruss in view of Carrera and the JP reference with the arrangement taught by Conrad as a known alternate configuration in arrangement of the elements of the rotor to the drive motor.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stubenruss in view of Carrera Varela and the JP reference as applied to claim 1 above, and further in view of Kim (US 2016/0200024).
In regards to claim 9, a three-dimensional modeling apparatus comprising: a plasticizing device according to claim 1; an ejection unit ejecting a molding material plasticized by the plasticizing device; and a molding stage on which the molding material ejected from the ejection unit is accumulated.

	In the 3D printing arts, the molding stage is well known as seen in Kim.  Kim teaches of the molding stage in which the material from the 3D printer heads accumulate in the formation of the 3D printed products, see claim 27 that includes the use of a build platform (that corresponds to the claimed modeling base), and further of a control system (which would also correspond to the claimed ejection unit).
	It would have been obvious for one for ordinary skill in the art to modify the 3D printer head of Stubenruss in view of Carera and the JP reference with the molding stage and ejection unit as taught by Kim for the accumulation of the molding product thereby forming the 3D printed part.  This is a combination of known methods, particularly in the 3D printing arts, and thus this is combining prior art elements according to known methods to yield predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, references of particular note:
Machen (US 3305893), Sommerfeld (US 3283041), Chisholm (US 2787022), Matthews (US 4395376), Heitzer (US 3946803), Richardson (US 2783498), Lodge (US 1951427), Gordon (US 1935050), and Kaiser (US 1533191) teaches of extruder with screw connected to drive motor.
Winner (US 4553922) teaches of rotor 2 with flat portion at the end that contacts with the case 15.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744